R.S. Smith, J. (dissenting).
Real Property Tax Law § 727 *572provides that, once the assessed valuation of a parcel has been challenged and a court has altered it, the new valuation is frozen for three years. An exception exists where, within those three years, “[tjhere is a revaluation or update of all real property on the assessment roll” (RPTL 727 [2] [a]).
Under RPTL 1573, towns or other assessing units are entitled to financial aid when they meet certain standards of real property tax administration. There are two kinds of aid—triennial and annual. To receive triennial aid, a town must carry out “a revaluation or update that includes the reinspection and reappraisal of all locally assessed properties” (RPTL 1573 [2] [a]). Annual aid is based on a number of criteria, one of which is “annually conducting a systematic analysis of all locally assessed properties” (RPTL 1573 [2] [b] [i] [B]).
The main question here is whether a town that has met the criterion for annual aid specified in section 1573 (2) (b) (i) (B) automatically escapes from the three-year freeze of section 727. The majority holds that it does. I dissent, because I think this reading creates a loophole in section 727 that the Legislature did not intend and that will undermine the purpose of the statute.
The relevant language from section 727, providing both for the three-year freeze and for the exception to it, is as follows:
“1. Except as hereinafter provided . . . where an assessment being reviewed pursuant to this article is found to be unlawful, unequal, excessive or misclassified by final court order or judgment, the assessed valuation so determined shall not be changed for such property for the next three succeeding assessment rolls ....
“2. An assessment on property subject to the provisions of subdivision one of this section may be changed on an assessment roll where:
“(a) There is a revaluation or update of all real property on the assessment roll.”
The relevant language from section 1573 (2), providing both for triennial and annual aid to assessing units, is as follows:
“State assistance . . . shall be payable as follows ... (a) Triennial aid ... on an assessment roll on which there has been implemented a revaluation or update that includes the reinspection and reappraisal of all locally assessed properties . . .
*573“(b) (i) Annual reassessment aid . . . when the state board determines that the assessing unit has maintained an equitable assessment roll. Such determination . . . shall be based upon criteria including but not limited to: . . .
“(B) annually conducting a systematic analysis of all locally assessed properties using a methodology specified in . . . regulations.”
In reading these two statutes, what is most striking is the resemblance between the language used in creating an exception to the three-year freeze requirement—“a revaluation or update of all real property on the assessment roll”—and the language used in authorizing triennial aid: “a revaluation or update that includes the reinspection and reappraisal of all locally assessed properties.” It seems obvious, and the parties to this action do not dispute, that a “revaluation or update” sufficient to obtain triennial aid is also a “revaluation or update” sufficient to nullify the three-year freeze requirement.
But here the Town contends, and the majority holds, that meeting the “systematic analysis” criterion for annual aid is also enough to nullify a three-year freeze. No one simply reading the above-quoted statutory language would readily come to that conclusion. On the contrary, it seems evident that the annual “systematic analysis of all locally assessed properties” referred to in section 1573 (2) (b) (i) (B) is something different from, and less momentous than, the “revaluation or update that includes the reinspection and reappraisal of all locally assessed properties” in section 1573 (2) (a). If that is true, it is a reasonable inference that the “systematic analysis” is also insufficient to constitute the “revaluation or update of all real property” that is required for an exception to the three-year freeze under section 727 (2) (a).
The conclusion derived from this exercise in verbal logic is also supported by a commonsense interpretation of the two statutes. The policy behind the three-year freeze in RPTL 727 (1) is obviously to provide some respite from litigation. Where a dispute over valuation has been resolved by court order, both the town and the taxpayer should be allowed to rely on that resolution for a reasonable period of time. But it would be unfair to leave the freeze in effect to the benefit (or detriment) of a recent litigant when every other taxpayer in town is being subjected to a reexamination of the value of his or her property.
*574The exception in section 727 (2) exists to prevent such unfairness.
It is entirely consistent with the purpose of the exception that it is triggered when a town conducts the “revaluation or update that includes the reinspection and reappraisal of all locally assessed properties” that entitles it to triennial aid from the State. Triggering the exception in this way does not greatly interfere with the effectiveness of the three-year freeze, because triennial aid, as its name implies, can be obtained no more frequently than once in three years. But if the town, by meeting one of the criteria for annual aid, automatically escapes from the freeze, then the freeze has no meaning in any town in which that criterion is met.
The majority nevertheless concludes that conducting the “systematic analysis” that is one of the criteria for annual aid is enough to trigger the exception to the freeze requirement. The main basis for the majority’s conclusion is the definition section of the Real Property Tax Law, which provides (RPTL 102 [12-a]):
“ ‘Revaluation’, ‘reassessment’ or ‘update’ means a systematic review of the assessments of all locally assessed properties, valued as of the valuation date of the assessment roll containing those assessments, to attain compliance with the standard of assessment set forth in subdivision two of section three hundred five of this chapter.”
The majority finds this language to be “virtually identical” to the criterion for annual reassessment set forth in RPTL 1573 (2) (b) (i) (B), and thus concludes that to meet that criterion automatically constitutes doing a “revaluation” or “update.” I do not agree. The words of the definition section—“systematic review of the assessments of all locally assessed properties” and the words describing the annual aid criterion—“systematic analysis of all locally assessed properties”—are similar, but they are not identical or virtually so. Read in context, “review of the assessments” and “analysis” suggest different meanings; the difference is between setting out to revise the data and merely examining it. Nor is it plausible that the authors of section 1573 (2) (b) (i) (B), when they specified a “systematic analysis of all locally assessed properties,” meant exactly the same thing as a “revaluation or update.” If that is what they meant they could have used the words “revaluation or update”—the very words *575they did use in the same statute, when they provided for triennial aid in section 1573 (2) (a).
The majority says that the legislative history of the definition section supports its interpretation. I believe it supports mine. Section 102 (12-a), defining “ ‘[Revaluation5, ‘reassessment’ or ‘update,’ ” was added to the RPTL by amendment in 1998. Nothing indicates that a purpose of the amendment was to equate the terms “revaluation” or “update” with the criterion for annual aid in section 1573 (2) (b) (i) (B). The legislative history does not mention section 1573 (2) (b) (i) (B) at all; rather, it shows that the purpose of the bill was to provide that the three words “[Revaluation,” “reassessment” and “update” all meant the same thing, and that all denoted a process designed to assure that assessments be at the same percentage of current value (Mem in Support, Bill Jacket, L 1998, ch 319). If the authors of the definition had intended to track section 1573 (2) (b) (i) (B) the language of the two sections would not be similar, but identical. I conclude from the legislative history that the similarity between section 102 (12-a) and section 1573 (2) (b) (i) (B) is essentially fortuitous.
My view that compliance with section 1573 (2) (b) (i) (B) does not constitute a “revaluation” or “update” within the meaning of section 727 (2) (a) is reinforced by the facts of this case. It seems clear that the Town of Malta here did meet the section 1573 (2) (b) (i) (B) criterion, at least in the view of the state agency that dispenses aid under section 1573. But, as Supreme Court’s opinion demonstrates, the evidence submitted by the Town utterly fails to show that it performed a “revaluation or update of all real property on the assessment roll,” as section 727 (2) (a) requires. The affidavit submitted by the Town Assessor conspicuously omits any assertion that, in complying with section 1573 (2) (b) (i) (B), she annually revalues, reviews or updates the values of all properties in the Town. Instead, she makes the much more limited statement: “I analyze and reevaluate the market data and assessed values of all commercial properties within the Town for each annual reassessment plan” (emphasis omitted and added). It is literally true, as the majority points out, that state documents show that the Assessor “inspected all parcels”—but the majority omits to note that this was a drive-by inspection (“from the public right of way”) done to collect “inventory data.”
Because the Town did not perform the “revaluation or update of all real property” that would trigger the exception to the *576three-year freeze requirement, I would, affirm the order of the Appellate Division.
Chief Judge Kaye and Judges G.B. Smith, Rosenblatt, Graffeo and Read concur with Judge Ciparick; Judge R.S. Smith dissents and votes to affirm in a separate opinion.
Order reversed, etc.